DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 	Claims 4-8 were canceled, and claims 20-27 were added.
 	Claims 9, 12-14 and 16-27 are pending and under consideration.
Rejections and objections not reiterated are withdrawn.

Claim Objections
The claims refer to a “nucleic acid oligo” where the term “oligo” is an abbreviation for the term “oligomer” (instant specification at paragraph [0026]). It is suggested Although this term is art-recognized jargon, it is suggested that it should be replaced by the term “oligomer” in the claims.  Alternatively, the term should be defined in the claims, e.g. “nucleic acid oligomer (oligo)”.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 9, 12-14 and 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 9 has been amended to require that the recited subject that receives treatment for sepsis and/or septic shock “is a poor responder to IL-6 receptor antibody or TNF antibody on treatment of sepsis and/or septic shock.” Similarly, new independent claim 20 requires that a recited subject that receives treatment for sepsis and/or septic shock “is a poor responder to IL-6 receptor antibody or TNF antibody treatment of sepsis and/or septic shock.”
MPEP 2163.06 states:


Applicant’s statement at page 4 the response filed 11/8/21, to the effect that support can be found in the application as originally filed does not constitute specific guidance as to where in the specification support may be found for the amendments.  It is noted that, at page 5 of the response, Applicant refers to Example 2 and Fig. 2 as “disclosing a comparison of the survival rate in a mouse model of sepsis, which clearly shows that mice in the wild-type (no treatment), IL-6 receptor antibody treated, and TNF antibody-treated groups died, whereas in the Arid5A-treated group (knockout mice), no septic shock occurred and no mice died).”  However, this does not provide adequate support for treatment of a “poor responder to IL-6 receptor antibody or TNF antibody treatment”.  The claims as amended clearly embrace a method in which a subject is treated with IL-6 receptor antibody or TNF antibody, the progress of the subject is monitored, a determination is made that the subject is not responding well, and a decision is made to treat that specific subject with an Arid5A inhibitor. While the specification discloses the existence of mice that did not respond well to IL-6 receptor antibody treatment or TNF antibody treatment (i.e. disclosure that some treated mice died), there is no apparent suggestion to treat specific mice (or any other subjects) that were shown to be poor responders to such treatment, i.e. no suggestion to administer an Arid5A inhibitor specifically to mice or other subjects that had been treated with to IL-6 receptor antibody or TNF antibody but did not appear to be responding adequately to these treatments.  Therefore the clams recite new matter. If Applicant disagrees, then Applicant should 

Written Description
Claims 9, 12-14 and 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to the genus of nucleic acid oligomers that are Arid5A inhibitors. Claims 9, 12-14, and 20-23 place no limit on the structure of the nucleic acid oligomer.  Claims 16 and 24 require that the inhibitor is an siRNA, and clams 17-19 and 25-27 further require that the siRNA is a duplex within defined ranges of length. The specification as filed at paragraphs [0023] states that the “Arid5A inhibitor may be a substance that directly inhibits the expression itself of Arid5A or may be a substance that indirectly inhibits a biological function of Arid5A by binding to a molecule affected by Arid5A (e.g., IL-6 mRNA). No claim requires that the inhibitor targets Arid5A or Arid5A mRNA. Therefore, the broadest reasonable interpretation of a “nucleic acid oligo” that is an “inhibitor of Arid5A” includes any nucleic acid oligomer that inhibits Arid5A by any mechanism, direct or indirect.
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.

The specification as filed discloses no siRNA, shRNA or antisense molecule that can be used to indirectly inhibit Arid5A, or any target mRNA that can be inhibited for that purpose. Therefore the specification fails to provide an adequate written description of the genus of siRNA, shRNA, and antisense molecules that indirectly inhibit Arid5A expression, i.e. those inhibitors that do not hybridize to Arid5A mRNA. 
The specification at paragraph [0026] indicates that nucleic acid oligomer inhibitors of Arid5A include decoys and aptamers. At paragraph [0032] the specification states that “"Nucleic acid aptamer" in the present invention refers to a nucleic acid that encodes a stem-loop region present in the 3' UTR of IL-6, or a nucleic acid similar thereto”, and discloses that the Arid5A functions to stabilize IL-6 mRNA by binding to a stem-loop in the mRNA (paragraphs [0114] and [0120]). Thus one of skill would 
In summary, the specification as filed is considered to provide an adequate written description of siRNAs, shRNAs, and antisense oligonucleotides that can function 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635